 Case 15-35358         Doc 592     Filed 04/30/19 Entered 04/30/19 15:56:46        Desc Main
                                    Document     Page 1 of 11


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                          )    Chapter 11
                                                )    Case No. 15 B 35358
LB STEEL, LLC,                                  )
                                                )    Honorable Janet S. Baer
                        Debtor.                 )
                                                )    Hearing Date: May 23, 2019
                                                )    Hearing Time: 9:30 a.m.

          SUMMARY COVER SHEET FOR FINAL APPLICATION OF
NISEN & ELLIOTT, LLC FOR ALLOWANCE AND PAYMENT OF COMPENSATION

A.       Name of Applicant: Nisen & Elliott, LLC.

B.       Authorized to Provide Professional Services to: LB Steel, LLC.

C.       Date of Entry of Order of Retention: December 9, 2015 [Docket No. 139].

D.       Period for Which New Compensation and Reimbursement Is Sought: October 1, 2018 to
         March 31, 2019.

E.       Amount of New Compensation Sought as Actual, Reasonable and Necessary:
         $14,527.00.

F.       Amount of New Expense Reimbursement Sought as Actual, Reasonable and Necessary:
         $293.00.

G.       This is a: Final Application.

H.       The Dates and Amounts of Previous Compensation Allowed are:

         April 6, 2016 Order allowed $36,391.00 for fees and $250.88 for costs.
         August 24, 2016 Order allowed $30,361.00 for fees and $25.62 for costs.
         December 21, 2016 Order allowed $7,202.00 for fees.
         April 26, 2017 Order allowed $6,770.00 for fees.
         October 19, 2017 Order allowed $29,163.00 for fees and $3,992.45 for costs.
         May 22, 2018 Order allowed $76,768.50 for fees.
         December 19, 2018 Order allowed $72,724.50 for fees.
Case 15-35358   Doc 592   Filed 04/30/19 Entered 04/30/19 15:56:46   Desc Main
                           Document     Page 2 of 11


                                           Respectfully submitted,

                                           Nisen & Elliott, LLC

                                     By:     /s/ Daniel P. Dawson
                                           Daniel P. Dawson (ARDC #6199728)
                                           Nisen & Elliott, LLC
                                           200 W. Adams, Suite 2500
                                           Chicago, Illinois 60606
                                           (312) 346-7800
 Case 15-35358         Doc 592    Filed 04/30/19 Entered 04/30/19 15:56:46           Desc Main
                                   Document     Page 3 of 11


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                           )     Chapter 11
                                                 )     Case No. 15 B 35358
LB STEEL, LLC,                                   )
                                                 )     Honorable Janet S. Baer
                       Debtor.                   )
                                                 )     Hearing Date: May 23, 2019
                                                 )     Hearing Time: 9:30 a.m.

                  FINAL APPLICATION OF NISEN & ELLIOTT, LLC
                FOR ALLOWANCE AND PAYMENT OF COMPENSATION

         Daniel P. Dawson and the partners, associates and para-professionals of Nisen & Elliott,

LLC (collectively “Nisen”) as special counsel to LB Steel, LLC (the “Debtor”), pursuant to

Sections 327, 328 and 330 of the Bankruptcy Code, Rule 2106(a) of the Federal Rules of

Bankruptcy Procedure and Rule 5082-1 of the Local Rules for the United States Bankruptcy

Court for the Northern District of Illinois, submit this Final Application For Allowance And

Payment Of Compensation in the amount of $14,527.00 for 29.80 hours of services rendered to

the Debtor between October 1, 2018 and March 31, 2019 and for an order finding that all

previous interim awards of compensation to Nisen are now final awards of compensation. In

further support of this Application, Nisen states as follows:

                                           Background

         1.     On October 18, 2015, the Debtor filed a voluntary petition for relief under chapter

11 of the Bankruptcy Code (the “Petition Date). On October 29, 2015, an Official Committee of

Unsecured Creditors (the “Committee”) was formed.

         2.     The factual background relating to the Debtor’s commencement of this Chapter

11 Case is set forth in detail in the Declaration of Michael Goich (the “Goich Declaration”) filed

on October 19, 2015.
 Case 15-35358          Doc 592   Filed 04/30/19 Entered 04/30/19 15:56:46          Desc Main
                                   Document     Page 4 of 11


       3.      For several years prior to the Petition Date, the Debtor, Walsh Construction

Company (“Walsh”), the City of Chicago, Calumet Testing and others engaged in litigation (the

“Walsh Litigation”) in the Circuit Court of Cook County relating to a construction project at

O’Hare International Airport.

       4.      On October 14, 2015, the circuit court awarded a $27,500,000 judgment in favor

of Walsh against the Debtor for breach of contract, a $6,500,000 judgment in favor of the Debtor

and against Walsh for breach of contract, a $1,554,654 judgment in favor of the Debtor on its

lien claim against the City of Chicago and a $1,812,696 judgment in favor of the Debtor and

against Calumet Testing (the “Judgment Order”). The circuit court then set off each judgment

entered in favor of the Debtor (against various parties) against the one judgment entered in favor

of Walsh (against the Debtor) and also ordered that certain funds which had been held in escrow

be released to Walsh (based on the set offs).

       5.      After the Debtor filed for bankruptcy protection, the Debtor retained Nisen as

special counsel in order to appeal the Judgment Order as well as perform other services related to

the Walsh Litigation.

       6.      On December 9, 2015, this Court entered an order [Docket No. 139] approving the

Debtor’s retention and employment of Nisen as the Debtor’s special counsel for issues related to

the Walsh Litigation as of November 17, 2015.

       7.      In connection with its retention, Nisen performed 682.10 hours of services from

November 17, 2017 through September 30, 2019. Nisen was previously awarded $259,380.00

for those services and reimbursed $4,268.95 for expenses through interim orders. All of these

amounts have been paid.

       8.      More recently, Nisen performed 29.80 hours of services from October 1, 2018 to


                                                2
 Case 15-35358        Doc 592      Filed 04/30/19 Entered 04/30/19 15:56:46            Desc Main
                                    Document     Page 5 of 11


March 31, 2019, which are detailed in the monthly bills it prepared and issued pursuant to the

interim compensation order previously entered by this Court.

       9.      Specifically, pursuant to the Interim Compensation Order [Docket No. 99], Nisen

served monthly fee statements to all parties identified in that order. Copies of Nisen’s monthly

fee statements for this period are attached as Exhibit A.

       10.     Nisen received no objections to those statements.

                              Nisen’s Final Compensation Request

       11.     By this application, Nisen seeks allowance of new compensation in the amount of

$14,527.00 for 29.80 hours of services rendered to the Debtor from October 1, 2018 to March

31, 2019 and payment of all allowed amounts that the Debtor has not already paid for this period.

Nisen has not received any payments for this period.

       12.     In addition, by this application Nisen also requests that all interim awards of

compensation now be deemed final awards of compensation.

  Nature And Extent Of The Services Rendered And Costs Incurred During This Period

       13.     While all of Nisen’s services have been related to the Walsh Litigation, for

purposes of this application Nisen has allocated the services into four separate categories: (1)

analysis, review, and general communication; (2) legal research and drafting of documents; (3)

court appearances; and (4) retention and fee issues. A summary of the total hours expended by

Nisen’s attorneys and para-professionals for this interim period is below.

                                  Total Hours and Compensation Requested
              PROFESSIONAL/POSITION               HOURS        RATE          FEE
             Daniel P. Dawson (Partner)              29.50     $490.00        $14,445.00
             Joseph A. Ptasinski (Associate)           .30     $240.00            $72.00
             TOTAL                                   29.80                    $14,527.00




                                                   3
 Case 15-35358        Doc 592      Filed 04/30/19 Entered 04/30/19 15:56:46             Desc Main
                                    Document     Page 6 of 11


       1.      Analysis, Review and Communication

       14.     During the period between October 1, 2018 and March 31, 2019, Nisen

professionals devoted 16.10 hours to analysis, review, and communication regarding the Walsh

Litigation. Services in this category included a review and analysis of: (a) the Opinion issued by

the Appellate Court in the state court appeal; and (b) the petitions of Walsh and Carlo for

rehearing of the appeal. The services also included communication with counsel for the Debtor’s

CRO, the Debtor’s bankruptcy counsel, and the Committee regarding the Appellate Court

Opinion, the petitions for rehearing, and the implementation of the settlement subsequently

reached between the Debtor and Walsh.

                  Hours and Compensation Requested for Analysis Of Walsh Litigation
              PROFESSIONAL/POSITION          HOURS         RATE              FEE
             Daniel P. Dawson (Partner)          16.00     $490.00             $7,840.00
             Joseph A. Ptasinski (Associate)       0.10    $240.00                $24.00
             TOTAL                                                             $7,864.00



       2.      Legal Research And Preparation of Documents

       15.     During the period between October 1, 2018 and March 31, 2019, Nisen

professionals devoted 7.40 hours to matters related to legal research associated with the Walsh

Litigation including research related to Walsh and Carlo’s petitions for rehearing, a company

investigative report, and preparation of pleadings (such as drafting a motion to dismiss the state

court litigation pursuant to settlement).

                             Hours and Compensation Requested for Pleadings
              PROFESSIONAL/POSITION           HOURS          RATE             FEE
             Daniel P. Dawson (Partner)              7.20    $490.00            $3,528.00
             Joseph A. Ptasinski (Associate)          .20    $240.00               $48.00
             TOTAL                                   7.40                       $3,576.00




                                                  4
 Case 15-35358       Doc 592      Filed 04/30/19 Entered 04/30/19 15:56:46             Desc Main
                                   Document     Page 7 of 11


       3.      Court Appearances

       16.     During the period between October 1, 2018 and March 31, 2019, Nisen

professionals also prepared for and attended court hearings for which Nisen professionals

devoted 3.30 hours of service.

                        Hours and Compensation Requested for Court Appearances
             PROFESSIONAL/POSITION            HOURS          RATE           FEE
             Daniel P. Dawson (Partner)             3.30     $490.00           $1,617.00
             TOTAL                                  3.30                       $1,617.00



       4.      Retention and Fee Issues

       17.     During the period between October 1, 2018 and March 31, 2019, Nisen

professionals expended 3.00 hours related to fee application procedures required by the

Bankruptcy Court.

                            Hours and Compensation Requested for Retention
             PROFESSIONAL/POSITION           HOURS          RATE             FEE
             Daniel P. Dawson (Partner)             3.00    $490.00            $1,470.00
             TOTAL                                  3.00                       $1,470.00



       5.      Reimbursable Costs and Expenses

       18.     In addition to an award of interim compensation, Nisen is entitled to seek

reimbursement for its out-of-pocket costs and expenses advanced on the Debtor’s behalf. Nisen

incurred $293.00 in costs or expenses for this period. A complete enumeration of reimbursable

expenses is attached as Exhibit B.

                                  Prior Compensation Awards

       19.     Nisen was retained as of November 17, 2015, by an order dated December 9,

2015. See, Docket #139. All of the services rendered by Nisen and the expenses incurred by

Nisen on behalf of the Estate for the period of November 17, 2015 to September 30, 2018 have

already been allowed and paid pursuant to interim applications for compensation and orders

                                                 5
 Case 15-35358       Doc 592      Filed 04/30/19 Entered 04/30/19 15:56:46            Desc Main
                                   Document     Page 8 of 11


granting those applications. See, Docket #s 270, 325, 369, 411, 441, 517, and 577.

       20.     Prior to the present period (i.e. 10/01/2018 – 03/31/2019), Nisen has been paid

$259,380.00 for professional services and $4,268.95 for reimbursement of costs, for a total of

$263,648.95. This application seeks compensation for the period of 10/01/2018 – 03/31/2019 in

the amount of $14,820.00 (which equals $14,527.00 in fees and $293.00 in expense

reimbursement).

                                           Conclusion

       21.     Nisen submits that an allowance of the compensation as requested is both

reasonable and appropriate.     Not only were the value of the services provided by Nisen

reasonable but Nisen’s services also resulted in a successful appeal.

       22.     Specifically, the Appellate Court reversed setoffs originally imposed by the trial

court. This included a reversal of a set-off in the amount of $1,812,696 along with a reversal of

the trial court’s order to release that $1,812,696 to Walsh (instead of LB Steel).

       23.     In addition, the total compensation sought by Nisen is less than the value of the

services actually provided because Nisen agreed to “cap” its fees for services rendered after July

10, 2017 for preparing LB Steel’s appellate briefs at $150,000. In addition, Nisen also agreed to

“cap” its fees for services related to the oral argument in the state appellate court at $15,000. As

a result of Nisen’s agreement to cap its fees for portions of the services it provided, Nisen

provided $16,511.50 in services for which no compensation was sought or paid.

       24.     In accordance with the Interim Compensation Order, notice of this Application

has been given to: (a) the Debtor; (b) counsel to the Committee; (c) the office of the United

States Trustee; and (d) all parties receiving ECF Notice. In light of the nature of the relief

requested, Nisen submits that no further notice is required.


                                                 6
Case 15-35358   Doc 592      Filed 04/30/19 Entered 04/30/19 15:56:46       Desc Main
                              Document     Page 9 of 11


    WHEREFORE, Nisen requests the entry of an order:

    a.    Allowing additional compensation in the amount of $14,527.00 for 29.80 hours of
          services rendered to the Debtor between October 1, 2018 and March 31, 2019,
          inclusive;

    b.    For an award of additional expense reimbursement of $293.00 for out-of-pocket
          costs advanced on behalf of the Debtor between October 1, 2018 and March 31,
          2019, inclusive;

    c.    Authorizing the Debtor’s payment of all additional awarded and unpaid
          compensation after credit for amounts paid;

    d.    Finding that all previous interim awards allowing compensation to Nisen &
          Elliott, LLC are now final awards; and

    e.    For such other and further relief as is just.


                                                  Respectfully submitted,

                                                  Nisen & Elliott, LLC

                                            By:     /s/ Daniel P. Dawson
                                                  Daniel P. Dawson (ARDC #6199728)
                                                  Nisen & Elliott, LLC
                                                  200 W. Adams, Suite 2500
                                                  Chicago, Illinois 60606
                                                  (312) 346-7800




                                             7
 Case 15-35358       Doc 592     Filed 04/30/19 Entered 04/30/19 15:56:46          Desc Main
                                 Document      Page 10 of 11


                                CERTIFICATE OF SERVICE

        Daniel P. Dawson, an attorney, certifies that on April 30, 2019, he caused the foregoing
Eighth Interim Application of Nisen & Elliott, LLC For Allowance And Payment Of
Compensation to be filed electronically with the Court and served via operation of the Court’s
electronic filing system to the ECF registered parties listed below and as otherwise indicated on
the subsequent service list below.

Via ECF Notification:

David A Agay on behalf of Interested Party LB Industries, Inc.
dagay@mcdonaldhopkins.com, mbrady@mcdonaldhopkins.com,
mgupta@mcdonaldhopkins.com;bkfilings@mcdonaldhopkins.com

Jeffrey E Altshul on behalf of Creditors CenterPoint Energy Services, Inc., FirstEnergy Solutions
Corp., Creditor Ohio Edison Company, Creditor Westar Energy, Inc.
jaltshul@carlsondash.com, kidstein@carlsondash.com

Kurt M. Carlson on behalf of Creditors CenterPoint Energy Services, Inc., FirstEnergy Solutions
Corp., Creditor Ohio Edison Company, Creditor Westar Energy, Inc.
kcarlson@carlsondash.com, knoonan@carlsondash.com, bmurzanski@carlsondash.com

Barry A Chatz on behalf of Creditor MB Financial Bank, N.A.
bachatz@arnstein.com, jbmedziak@arnstein.com

William D Cherny on behalf of Creditor Stainless Shapes, Inc.
bill@chernylaw.com

Rosanne Ciambrone on behalf of Creditor Committee The Official Committee of Unsecured
Creditors'
rciambrone@duanemorris.com, jkahane@duanemorris.com, rpdarke@duanemorris.com

William Cross on behalf of Creditor Walsh Construction Company
wcross@fslegal.com

Michael K Desmond on behalf of Creditor Walsh Construction Company
mdesmond@fslegal.com, dorisbay@fslegal.com

Joshua A Gadharf on behalf of Interested Party LB Industries, Inc.
jgadharf@mcdonaldhopkins.com, mhdocket@mcdonaldhopkins.com

David J. Gold on behalf of Debtor LB Steel, LLC
dgold@perkinscoie.com, jmatamoros@perkinscoie.com, ecf-f3d8ba2b0968@ecf.pacerpro.com

David A. Golin on behalf of Creditor MB Financial Bank, N.A.
dagolin@arnstein.com, mgonzalez@arnstein.com
 Case 15-35358      Doc 592     Filed 04/30/19 Entered 04/30/19 15:56:46           Desc Main
                                Document      Page 11 of 11


Emily S. Gottlieb on behalf of Claims/Noticing Agent Garden City Group, LLC
emily_gottlieb@gardencitygroup.com, paul.kinealy@gardencitygroup.com;
PACERTeam@gardencitygroup.com

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov

Kevin H Morse on behalf of Creditor MB Financial Bank, N.A.
khmorse@arnstein.com

John S Mrowiec on behalf of Creditor Conway & Mrowiec
jsm@cmcontractors.com;

Matthew A Olins on behalf of Creditor Committee The Official Committee of Unsecured
Creditors
maolins@duanemorris.com

John R Weiss on behalf of Creditor Committee The Official Committee of Unsecured Creditors
jrweiss@duanemorris.com

Keri L Wintle on behalf of Creditor Committee The Official Committee of Unsecured Creditors
klwintle@duanemorris.com

Samuel C. Wisotzkey on behalf of Creditor Scot Forge Company
swisotzkey@kmksc.com, kmksc@kmksc.com

Stephen A Yokich on behalf of Creditor United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied Industrial and Service Workers International
efile@dbb-law.com, syokich@dbb-law.com

Served as indicated:

Name                            Party Type          Fax No. or E-Mail          Type of Service
Office of the U.S. Trustee      U.S. Trustee        Roman.L.Sukley@usdoj.gov   ECF and
Attn: Roman Sukley                                                             E-Mail
219 S. Dearborn St., Room 873
Chicago, IL 60604
Russell R. Johnson III          Rule 2002-          russj4478@aol.com          E-Mail, per
John M. Craig                   Attorneys for                                  consent
Russell R. Johnson III, PLC     CenterPoint
2258 Wheatlands Drive           Energy, et.
Manakin-Sabot, VA 23103         al.




                                                2
